                                                                         MO   o
                                                                         U.S. DISTRICT COURT
                                                                           BRUNSWICK DIV.
                                                                         ZOIil HAR -8 PH Ik •?9
                            tlje ?Htttteb States; Btsitdtt Court ^
                        Jfor tlje ^outliern liiotrtct of <ieor|^&TroF^~
                                         ^apcrosisf BibtOton

              DEWEL HAMMITT,

                           Plaintiff,                      CIVIL ACTION NO.: 5:17-cv-64


                   V.



              CHIEF/WARDEN RICK Y STONE;and
              UNIT MANAGER SIZEMORE,

                           Defendants.



                                               ORDER


                  The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 33.      Plaintiff did not file

              Objections to this Report and Recommendation.       Accordingly, the

              Court ADOPTS the Magistrate Judge's Report and Recommendation as

              the opinion of the Court.       The Court GRANTS Defendants' Motion

              to Dismiss for Failure to Prosecute, DENIES as moot Defendants'

              Motion for Summary Judgment, and DISMISSES without prejudice

              Plaintiff's Complaint.       The Court DIRECTS the Clerk of Court to

              CLOSE this case and to enter the appropriate judgment of

              dismissal.




A0 72A
(Rev. 8/82)
              The Court also DENIES Plaintiff in forma pauperis status on

              appeal.

                  SO ORDERED, this        day of        Ca   c        , 2019




                                                   GODBEY WOOD,
                                           :d states district court
                                         ITHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
